Citation Nr: 0520500	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for post-traumatic stress 
disorder (PTSD).  

The issue of service connection for PTSD addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1993, the RO continued to deny the veteran's 
claim of service connection for PTSD.  The veteran received 
written notice of this denial by letter in September 1993; 
however, he did not file a timely appeal therefrom and that 
decision is final.  
 
2.  Evidence submitted subsequent to the September 1993 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1993 rating decision which continued 
to deny service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that he served in the Navy and was 
a fireman.  He was discharged in October 1969.  

At a VA examination in August 1970, the examiner stated that 
no mental disease was found.  

In a September 1970 rating decision, the RO denied service 
connection for a nervous condition.

The veteran was seen for anxiety neurosis at the VA Medical 
Center in September 1971.  

In an October 1971 rating decision, the RO continued to deny 
service connection for a nervous condition.  

In a March 1990 statement, the veteran stated that while 
serving aboard the USS Ranger, he took part in several 
firefights near Da Nang, and that he was a gunner's mate on 
landing parties off of the coast of Vietnam.  He stated that 
Russian ships tried to run into the ship.  He indicated that 
he was treated six weeks after discharge at Temple VA Medical 
Center, and that he was an inpatient at Waco VA Medical 
Center in 1970.  

The veteran's service personnel records were obtained in July 
1990.  They show that the veteran reported to the Ranger in 
May 1968.  

In an August 1990 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  The RO 
continued to deny service connection in September 1990.

In a September 1990 statement, the veteran stated that after 
going to Vietnam, he then went to Korea where he went on 
"battle-station" for 65 days.  He said that while off of 
Vietnam, the ship went to "general-quarters" and that he 
was a machine gunner on standby with the landing party.  He 
stated that he did hazardous duties in Vietnam, and that the 
ship received damage in February 1969.

VA hospitalization records from November 1991 to January 1992 
show that the veteran was diagnosed with PTSD.  

In an April 1992 rating decision, the RO denied service 
connection for PTSD.  

In a September 1993 rating decision, the RO continued to deny 
service connection for PTSD.  The RO stated that the evidence 
did not establish a verified in-service stressor.  Evidence 
submitted subsequent to that decision is described below:

VA Medical Center treatment records from 1996 to 2001 show 
that the veteran continued to receive treatment for his PTSD 

In a September 2002 letter, the veteran described a Russian 
plane flying over the ship in 1969 when the Ranger went to 
Korea, and indicated that the crew went to "general-
quarters."  He indicated that the crew could not use radio 
or electrical equipment of any kind.  He further indicated 
that he was told that he would use a machine gun on a landing 
party, and that they drilled off and on for this.  He stated 
that this went on for about two months.  

The veteran was afforded a hearing before a traveling member 
of the Board in September 2003.  He described being stationed 
on the USS Ranger.  He described fighting four fires onboard 
the ship.  He stated that there were no casualties in the 
fires.  He stated that there was one fire in January-February 
1969.  He described another fire happening around July 1969.  
He stated that there were some casualties with that fire.  He 
stated that he knew a "Commander Rogers" from working in 
the Mess Hall, and that he was killed in action over Vietnam.  
He described an event when his ship was near Korea, and a 
Russian plane flew overhead, and the veteran thought it was 
going to bomb the ship (page 8).  

He described treatment at VA facilities in Waco and in 
Temple, Texas.  The veteran stated that he had not provided 
the information about the fires onboard the ship before (page 
13).  He described a cook named "Shoemaker" who transferred 
to shore duty and was killed around January 1969.  The 
veteran's representative asserted that he wanted VA to get 
the ship logs for the times in question (page 14).  


Analysis

The amended definition of new and material evidence, codified 
at 38 C.F.R. 
§ 3.156 (a), applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629.  It applies to the veteran's claim as he 
filed his claim in September 2001.

Under 38 C.F.R. § 3.156(a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated September 1993, the RO continued to deny 
the veteran's claim of service connection for PTSD.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104 (a), 3.156 (2004).  

It is determined that since the September 1993 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  At the time of the September 1993 
decision, there was already medical evidence showing a 
diagnosis of PTSD.  What had been lacking was credible 
supporting evidence that the veteran's in-service stressor 
occurred pursuant to 38 C.F.R. § 3.304(f).  To that end, at 
the veteran's September 2003 hearing, he provided greater 
detail about his claimed in-service stressors.  In 
particular, he related that there were four fires onboard the 
USS Ranger, and provided specific details about when two of 
the fires occurred.  He stated that one fire occurred in 
either January or February of 1969, and that another occurred 
in July 1969, and that there were some casualties with that 
fire.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the veteran's claimed in-
service stressors have not yet been verified, and the new 
evidence provides greater detail that could assist in 
verifying these claimed stressors, it is determined that the 
newly received evidence relates to an unestablished fact 
necessary to substantiate the claim.  Similarly, although 
there is not yet enough evidence to grant the claim, the new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the veteran's testimony 
about his claimed in-service stressors is determined to be 
material, and the claim is reopened, and must be considered 
in light of all the evidence, both old and new.  The 
veteran's claim will be further discussed in the remand 
portion of this document.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  Consequently, 
as the Board has determined that new and material evidence 
has been submitted relative to the service connection claim, 
further action under the Veterans Claims Assistance Act of 
2000 will be accomplished as part of the development of the 
underlying claim of service connection for PTSD on a de novo 
basis.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for PTSD, the appellant's claim 
is reopened.  


REMAND

Now that the claim of service connection for PTSD has been 
reopened, the next step is to address the veteran's claim on 
the merits.  The veteran has been diagnosed with PTSD, but 
pursuant to 38 C.F.R. § 3.304(f), the record does not show 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  

The veteran has described six different stressors in three 
different statements (March 1990, September 1990, September 
2002), as well as at his September 2003 hearing.  Two of 
these stressors revolve around alleged fires that occurred 
while the veteran was on the USS Ranger.  It is noted that 
although the veteran's military specialty was identified as a 
"boiler technician" on his DD-214, the related civilian 
occupation was listed as "firemen."

These stressors include: (a) a fire occurring onboard the USS 
Ranger in either January or February of 1969; (b) a fire 
occurring onboard the Ranger around July 1969 with 
casualties; (c) the crew onboard the Ranger going to 
"battle-station" for 65 days when the crew went to Korea 
with a Russian plane flying overhead, and a Russian ship 
trying to hit the Ranger during this time; (d) being a 
machine-gunner on standby with a landing party while the 
Ranger was off of Vietnam; (e) "Commander Rogers" (who the 
veteran knew from working in the mess hall) being killed in 
Vietnam; (f) the cook "Shoemaker" being transferred to 
shore duty and being killed around January 1969.  

The record does not show that an attempt has been made to 
verify the veteran's claimed in-service stressors.  In 
particular, regarding the veteran's accounts of the fires in 
January -February 1969 and July 1969, these incidents should 
be verifiable.  
Regarding the "fire" stressors, the veteran should be asked 
more specifically about his role in combating the fires.  

After this is accomplished, obtain copies of the deck logs 
from the USS Ranger for the time period from January and 
February 1969, and July 1969 to determine if any fires 
occurred during this time period.  Request the deck logs from 
the Modern Military Branch, National Archives, 8601 Adelphi 
Road.  

Regarding the other four stressors, the veteran should be 
asked for as much information as possible about the details 
of the stressors, so that an attempt can be made to verify 
them.  If the veteran provides adequate information to verify 
the four non-fire related stressors, then this should be 
done.  

Regarding the stressors of going to "battle-station" and 
being a machine-gunner, if the veteran provides enough 
information to verify these stressors, then these should also 
be verified by obtaining the deck logs from the time periods 
in question.  

Regarding the stressors of "Commander Rogers" and the cook 
"Shoemaker" being killed in Vietnam after the veteran had 
worked with them, an attempt should be made to verify these 
stressors with the United States Armed Services Center for 
Unit Records Research (CURR).  See Veterans Benefits 
Administration Manual M21-1, Part III, Change 131, para. 
5.14c.(3) (Feb. 25, 2005) (noting that requests to CURR must 
include such information as a description of the claimed 
stressor(s); month and year during which the stressful event 
occurred; the veteran's unit of assignment at the time of the 
stressful event; the geographic location where the stressful 
event took place).

In addition to the development needed regarding the veteran's 
alleged stressors, the veteran has described treatment and 
hospitalization at various VA facilities and hospitals.  
Inasmuch as these records have not yet been associated with 
the claims folder, they should be obtained.  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  VA's 
statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).

In particular, the treatment records in the claims file show 
that the veteran was diagnosed with anxiety neurosis at a VA 
outpatient clinic in San Antonio by a Dr. Garza in September 
1971 (within two years of leaving service in 1969).  However, 
on the veteran's June 1970 claim, he alleged that he was 
treated by Dr. Garza in San Antonio in February 1970.  Also, 
on the veteran's March 1991 claim, he alleged that he was 
treated at the Waco VA Medical Center in 1970, as well as at 
the Temple VA Medical Center in 1970 and 1971, and at San 
Antonio beginning in 1970.  Inasmuch as it appears that an 
attempt was made to only obtain records beginning in 1990, an 
attempt should be made to obtain all VA treatment and 
hospitalization records for the years 1970 and 1971 from the 
Waco, Temple, and San Antonio VA Medical Centers.  Also, at 
the veteran's hearing (page 9), he alleged that all of his 
current treatment was at the San Antonio VA Medical Center.  
Accordingly, all treatment records beginning in 2002 should 
also be obtained.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  Take the necessary steps to obtain 
the VA treatment or hospitalization 
records from the Waco, Temple, and San 
Antonio VA Medical Centers from 1970 and 
1971.  Obtain all current treatment 
records from the San Antonio VA Medical 
Center for the time period from 2002 to 
the present.

2.  Take appropriate steps to contact the 
veteran in order to afford him another 
opportunity to provide additional 
information regarding the following six 
stressors: (a) a fire occurring onboard 
the USS Ranger in either January or 
February of 1969; (b) a fire occurring 
onboard the USS Ranger around July 1969 
with casualties; (c) the crew onboard the 
Ranger going to "battle-station" for 65 
days when the crew went to Korea with a 
Russian plane flying overhead, and a 
Russian ship trying to hit the Ranger 
during this time; (d) being a machine-
gunner on standby with a landing party 
while the Ranger was off of Vietnam; (e) 
"Commander Rogers" (who the veteran 
knew from working in the mess hall) being 
killed in Vietnam; (f) the cook 
"Shoemaker" being transferred to shore 
duty and being killed around January 
1969.  

Regarding the "fire" stressors, the 
veteran should be asked specifically 
about his role in combating the fires.  
Regarding the other four stressors, the 
veteran should be asked for as much 
information as possible about the details 
of the stressors, so that an attempt can 
be made to verify them.  He should 
include specific details of the 
aforementioned stressors during service, 
to include dates, places, detailed 
descriptions of the events, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  

3.  After this is accomplished, contact 
the Modern Military Branch, National 
Archives, 8601 Adelphi Road, and obtain 
copies of the deck logs from the USS 
Ranger for the time period from January 
and February 1969, and July 1969 to 
determine if any fires occurred during 
this time period.  

Regarding the stressors of going to 
"battle-station" and being a machine-
gunner, if the veteran provides enough 
information to verify these stressors, 
then these should also be verified by 
obtaining the deck logs from the time 
periods in question.  

4.  Regarding the stressors of 
"Commander Rogers" and the cook 
"Shoemaker" being killed in Vietnam 
after the veteran had worked with them, 
if the veteran provides enough 
information to verify them, prepare and 
send a summary of the known details of 
the stressors that the veteran has 
described with the U.S. Armed Services 
Center for Unit Records Research (CURR), 
7798 Cissna Road, Springfield, VA  22150.  

Forward to the CURR the veteran's DD-214 
Form and service personnel records.  CURR 
should verify whether "Commander 
Rogers" and the cook "Shoemaker" died 
in Vietnam and whether the veteran had 
worked with them.  Any response received 
from CURR should be made part of the 
record.

5.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, the RO should afford the 
veteran a VA psychiatric examination for 
the purpose of ascertaining whether PTSD 
found present is related to service.

a.  Prior to the examination, the RO must 
specify for the examiner the stressor or 
stressors that it has determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

e.  The claims file, to include this 
remand, a list of the stressors compiled 
by the RO, and any information provided 
official sources contacted in connection 
with the verification of stressors must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.

6.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

7.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for PTSD.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, issue a supplemental statement 
of the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


